 

Case 1:19-mr-00937-JHR Document 3 Filed 08/13/19 Page 1 of 4

AO 93 (Rev. 12/09) Search and Seizure Warrant

 

   

UNITED STATES DISTRICT COURT
for the

A D .
District of New Mexico 19 AUG 13 PH 3: CAF

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

  

Residence located at
6413 Esther Avenue NE, Albuquerque, NM 87109

Nee ee ee ee

SEARCH AND SEIZURE WARRANT
To: Any authorized law enforcement officer |

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the District of New Mexico

(identify the person or describe the property to be searched and give its location):
See attachments A

 

The person or property to be searched, described above, is believed to conceal (identify the person or describe the

property to be seized):
See attachments B

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or
property.

YOU ARE COMMANDED to execute this warrant on or before Aug WYwZoi 9
C) (not to exceed 14 days)

& inthe daytime 6:00 a.m. to 10 p.m. © at any time in the day or night as I find reasonable cause has been
established.

 

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property
taken to the person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the
place where the property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an
inventory as required by law and promptly return this warrant and inventory to United States Magistrate Judge

erry ri s ‘
(name)

C1 I find that immediate notification may have an adverse result listed in 18 U.S.C. § 2705 (except for deiay
of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose property, will be
searched or seized (check the appropriate box) (for days (not to exceed 30).

Cuntil, the facts justifyin

Date and time issued: S/6/A9 5:16 prim ~

City and state: Albuquerque, NM Steven G. Lopez, Special Agent
, Printed name and title

e later specific

   
 
     

Judge’s signature
Case 1:19-mr-00937-JHR Document 3 Filed 08/13/19 Page 2 of 4

AO 93 (Rev. 12/09) Search and Seizure Warrant (Page 2)

 

 

 

 

 

Return
Case No.: Date and time warrant executed: Copy of warrant and inventory left with:
Efbi2e1g /BiThrs, Pred Qntaner
Inventory made in the presence of : Tle SM nen

 

Inventory of the property taken and name of any person(s) seized: . 7 il
l Colelar frae - Lé, Mace, with churn enble aad adnpter \ f cailylar phene
— . \ pul
” Nov i biacke \ \ g il ver Phone wef rhe C., vf } | ( Whe bice "Cy. eden t Stease y

cellu{ a7 phen ¢ ] { iPheae (em eel Seren) | J Sarisery Ga Incy Moe a) A Giesery
-_ / . , \ p
Cellular phere biece | Lt SDomsers edlelas fe 4 reen } _ Leldeay kale

| por blake Zid | pipe wtf ple nomi
\

 

Certification

 

 

&

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant
to the designated judge.

 

Date: 3°16) 14 Se ee -
= ea Executing officer’s signature

—d ” ~-
wide A

rinted hame and tith

 

 
Case 1:19-mr-00937-JHR Document 3 Filed 08/13/19 Page 3 of 4

ATTACHMENT A

DESCRIPTION OF PREMISES TO BE SEARCHED

The premise to be searched is described as follows:

6413 Esther Avenue, NE Albuquerque, NM 87109

One story beige color residence with two single car white in color garage
doors.

Maroon brick trim around the windows

The residence faces generally South.

The front door faces East.

The numbers 6413 are painted on the curb in front of the home.

The numbers 6413 are also on the house between the front door and
arage door.

 
 

AMP WNH SE

Case 1:19-mr-00937-JHR. Document 3 Filed 08/13/19 Page 4 of 4

ATTACHMENT B

Any and all ledgers or address books and/or notes.

Any and all clothing belonging to the illegal aliens held at the residence.

Any and all cell phones belonging to the captors and/or aliens.

Any and all computers belonging to the captors and/or aliens.

Any and all electronic money transfer receipts

Any and all list of names and addresses of individuals who may have been in contact with
those individuals responsible for the smuggling.

Any and all customer lists, supplier lists, or any notes containing the individual names,
telephone numbers of, and any corresponding records of accounts receivable, money paid,
or cash received to pay for the manufacture and sales of fraudulent documents.

Any bank and/or account records reflecting a business transaction with those responsible
for the smuggling/kidnapping.

 
